COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Nkrumah Lumumba Valier v. The State of Texas

Appellate case number:    01-21-00050-CR

Trial court case number: 1030025

Trial court:              184th District Court of Harris County

       It is ordered that Appellant’s motion for rehearing is denied.
       It is ordered that Appellant’s motion for injunction is denied.

Judge’s signature:        /s/ Veronica Rivas-Molloy
                          Acting for the Court

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.

Date: August 24, 2021